Bell, Chief Judge.
In this suit for personal injury and property damage, the defendant’s motion for summary judgment was granted based only on the pleadings. The pleadings show that plaintiff alleged that a purported release agreement between herself and defendant was obtained by a specific act of fraud of defendant. The defendant in his answer denied the allegation of fraud and pleaded the release as an accord and satisfaction. This issue of fraud has been sufficiently raised in the complaint and defendant has failed to pierce this allegation. The court erred in granting the motion for summary judgment. Heard v. Johnson, 126 Ga. App. 222, 224 (190 SE2d 455); Wadsworth v. Norris Lake Shores Development Corp., 130 Ga. App. 732 (204 SE2d 482).

Judgment reversed.


Clark and Stolz, JJ., concur.

Submitted January 13, 1976
Decided January 19, 1976
Rehearing denied February 25, 1976.
Gilbert & Blum, Fred A. Gilbert, Fred B. Hand, Jr., for appellant.
Twitty & Twitty, Frank S. Twitty, for appellee.